MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be
                                                                                    Jan 15 2021, 8:22 am
regarded as precedent or cited before any
court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald R. Shuler                                          Theodore E. Rokita
Barkes, Kolbus, Rife & Shuler, LLP                        Attorney General of Indiana
Goshen, Indiana
                                                          Tina L. Mann
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
Charles D. Lambright,                                     January 15, 2021
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-1533
        v.                                                Appeal from the Elkhart Superior
                                                          Court
State of Indiana,                                         The Honorable Gretchen S. Lund,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          20D04-2002-F6-290



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1533 | January 15, 2021         Page 1 of 5
[1]   Charles D. Lambright appeals his sentence for theft as a level 6 felony and

      asserts his sentence is inappropriate. We affirm.


                                      Facts and Procedural History

[2]   On July 24, 2019, Lambright knowingly exerted unauthorized control over

      merchandise of Chalet Party Shoppe in Goshen with the intent to deprive it of

      the value of the property. Lambright cites portions of the probable cause

      affidavit and asserts in his appellant’s brief that he had attempted to purchase

      two beers but was refused due to appearing intoxicated, the store clerk observed

      a strong odor of alcohol from him and that he had difficulty walking, he was

      advised to leave, he “grabbed two (2) four-packs” of Fireball “valued at $8.11,

      on his way out,” and law enforcement located him in a nearby parking lot and

      found the two packs of Fireball. Appellant’s Brief at 5-6 (citing Appellant’s

      Appendix Volume II at 11).

[3]   The State charged Lambright with theft as a level 6 felony and alleged he had a

      previous conviction for conversion. Lambright pled guilty without the benefit of

      a plea agreement. At sentencing, Lambright’s counsel argued “[t]he item . . .

      we are dealing with in this case . . . was a six-pack of little alcohol in the little

      shooter bottles of . . . the cinnamon stuff . . . it had a value of . . . $8.11.”

      Transcript Volume II at 22. The court found the aggravating circumstances

      included Lambright’s history of criminal activity, his prior violations of

      community supervision, the fact he was on parole at the time of the offense and

      had a pending probation violation, other forms of sanctions had proven

      unsuccessful, and he had not taken advantage of programs or alternative
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1533 | January 15, 2021   Page 2 of 5
      sentences offered to him. The court found the mitigating circumstances

      included that Lambright had taken responsibility for his actions and pled guilty

      without the benefit of a plea agreement. The court sentenced Lambright to two

      years and ordered: “Sentence to be served at [Elkhart County Jail]. Court will

      commit to a modification of placement into community based program,

      community corrections, probation, or early release if [Lambright] successfully

      completes Substance Abuse Phases 1 and 2 and MRT at ECJ.” Appellant’s

      Appendix Volume II at 66.


                                                   Discussion

[4]   Lambright claims his executed, enhanced sentence of two years is

      inappropriate. He argues the offense was minimal in nature and was at its core

      a misdemeanor offense, there is no evidence that any individual was in danger

      or that property was damaged, and the merchandise had a value of only $8.11.

      He argues that he was cooperative with police and pled guilty without the

      benefit of a plea agreement.

[5]   Ind. Appellate Rule 7(B) provides that we “may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, [we find] that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” Under this rule, the burden is on the defendant to persuade

      the appellate court that his or her sentence is inappropriate. Childress v. State,

      848 N.E.2d 1073, 1080 (Ind. 2006).




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1533 | January 15, 2021   Page 3 of 5
[6]   Ind. Code § 35-50-2-7 provides that a person who commits a level 6 felony shall

      be imprisoned for a fixed term of between six months and two and one-half

      years with the advisory sentence being one year.


[7]   Our review of the nature of the offense reveals that Lambright knowingly

      exerted unauthorized control over merchandise of Chalet Party Shoppe, that

      being liquor valued at $8.11, with the intent to deprive it of the value of the

      property and had a previous unrelated conviction for conversion. A store

      employee had refused to allow him to purchase beer due to a strong odor of

      alcohol about his person and his difficulty walking.


[8]   Our review of the character of the offender reveals that Lambright pled guilty

      without the benefit of a plea agreement. The presentence investigation report

      (“PSI”) states that Lambright, who was born in 1956, reported that he began

      regularly consuming alcohol in his adolescence and had over fifty years of

      alcohol abuse with some periods of abstinence. He reported that he received

      alcohol treatment at Richmond Hospital in 1972, at Life Treatment Center in

      1997, and via the CLIFF Program through the Indiana Department of

      Correction in 2007 and 2016. According to the summary of legal history in the

      PSI, Lambright’s criminal history includes misdemeanor convictions for

      reckless driving in 1975; driving while suspended in 1976; possession of

      marijuana in 1980; nine convictions for public intoxication between 1979 and

      2019; driving while intoxicated in 1979 and 1995; criminal recklessness and

      fleeing in 1979; criminal mischief in 1984; assault in 1987; battery in 1999;

      resisting arrest in 1999; and criminal conversion in 1999, 2002, and 2011. The

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1533 | January 15, 2021   Page 4 of 5
       PSI provides that Lambright has felony convictions for burglary in 1976, 2006,

       and 2015; driving while intoxicated in 1985 and 1997; armed robbery in 1988;

       residential entry in 1999; and theft in 2003. It also notes that he has had at least

       nine public intoxication charges dismissed. He was on parole when he

       committed the instant offense. He was previously unsatisfactorily discharged

       from probation. The PSI indicates Lambright’s overall risk assessment score

       using the Indiana Risk Assessment System places him in the high risk to

       reoffend category. We also note the court left open a modification of placement

       based upon Lambright receiving treatment.


[9]    After due consideration, we conclude that Lambright has not sustained his

       burden of establishing that his sentence is inappropriate in light of the nature of

       the offense and his character.


[10]   For the foregoing reasons, we affirm Lambright’s sentence.

[11]   Affirmed.


       Vaidik, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1533 | January 15, 2021   Page 5 of 5